EXHIBIT 10.18

MANAGEMENT AGREEMENT

AGREEMENT made as of the 12th day of May, 2014 by and among CERES MANAGED
FUTURES LLC, a Delaware limited liability company (“CMF”), EMERGING CTA
PORTFOLIO L.P., a New York limited partnership (the “Partnership”) and CENTURION
INVESTMENT MANAGEMENT, LLC, a Delaware limited liability company (the
“Advisor”).

W I T N E S S E T H :

WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving capital appreciation; and

WHEREAS, the Fourth Amended and Restated Limited Partnership Agreement dated as
of May 1, 2012 (the “Partnership Agreement”) permits CMF to delegate to one or
more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership, which advisors may or may not have any prior experience
managing client funds; and

WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and

WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of NFA; and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.

NOW, THEREFORE, the parties agree as follows:

1. DUTIES OF THE ADVISOR. (a) For the period and on the terms and conditions of
this Agreement, the Advisor shall have sole authority and responsibility, as one
of the Partnership’s agents and attorneys-in-fact, for directing the investment
and reinvestment of the assets and funds of the Partnership allocated to it from
time to time by CMF in commodity interests, including commodity futures, spot
and forward contracts. The Advisor may also engage in swap and other derivative
transactions on behalf of the Partnership with the prior written approval of
CMF. All such trading on behalf of the Partnership shall be (i) in accordance
with the trading strategies and trading policies set forth in the Partnership’s
Private Placement Offering Memorandum and Disclosure Document dated as of
October 31, 2013, as supplemented (the “Memorandum”), and as such trading
policies may be changed from time to time upon receipt by the Advisor of 10 days
prior written notice of such change, and (ii) pursuant to the trading strategy
selected by CMF to be utilized by the Advisor in managing the Partnership’s
assets. CMF has initially selected the Advisor’s Short Term Systematic Strategy
Program (the “Program”), as described in Appendix A attached hereto, to manage
the Partnership’s assets allocated to it. Any open positions or other
investments at the time of receipt of such notice of a



--------------------------------------------------------------------------------

change in trading policy shall not be deemed to violate the changed policy and
shall be closed or sold in the ordinary course of trading. The Advisor may not
deviate from the trading policies set forth in the Memorandum without the prior
written consent of the Partnership given by CMF. The Advisor makes no
representation or warranty that the trading to be directed by it for the
Partnership will be profitable or will not incur losses.

(b) CMF acknowledges receipt of the description of the Advisor’s Program,
attached hereto as Appendix A. All trades made by the Advisor for the account of
the Partnership shall be made through such commodity broker or brokers as CMF
shall direct, and the Advisor shall have no authority or responsibility for
selecting or supervising any such broker in connection with the execution,
clearance or confirmation of transactions for the Partnership or for the
negotiation of brokerage rates charged therefor. However, the Advisor, with the
prior written permission (by original, fax copy or email copy) of CMF, may
direct any and all trades in commodity futures and options to a futures
commission merchant or independent floor broker it chooses for execution with
instructions to give-up the trades to the broker designated by CMF, provided
that the futures commission merchant or independent floor broker and any give-up
or floor brokerage fees are approved in advance by CMF. All give-up or similar
fees relating to the foregoing shall be paid by the Partnership after all
parties have executed the relevant give-up agreements (via EGUS or by original,
fax copy or email copy).

(c) The initial allocation of the Partnership’s assets to the Advisor shall be
made to the Program, as described in Appendix A; provided that CMF, the
Partnership and the Advisor agree that the amount of leverage applied to the
assets of the Partnership allocated to the Advisor by CMF shall not exceed 1.5
times the assets of the Partnership allocated to the Advisor by CMF. In the
event the Advisor wishes to use a trading system or methodology other than or in
addition to the Program in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF prior
written notice of its intention to utilize such different trading system or
methodology and CMF consents thereto in writing. In addition, the Advisor will
provide five days’ prior written notice to CMF of any change in the trading
system or methodology to be utilized for the Partnership which the Advisor deems
material. If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF. In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would require a change in the description of
the trading strategy or methods described in Appendix A to be materially
accurate. Further, the Advisor will provide the Partnership with a current list
of all commodity interests to be traded for the Partnership’s account, which
will be attached as Appendix B to this Agreement, and the Advisor will not trade
any additional commodity interests for such account without providing notice
thereof to CMF and receiving CMF’s written approval. The Advisor also agrees to
provide CMF, on a monthly basis, with a written report of the assets under the
Advisor’s management together with all other matters deemed by the Advisor to be
material changes to its business not previously reported to CMF. The Advisor
further agrees that it will convert foreign currency balances (not required to
margin positions denominated in a foreign currency) to U.S. dollars no less
frequently than monthly. U.S. dollar equivalents in individual foreign
currencies of more than $100,000 will be converted to U.S. dollars within one
business day after such funds are no longer needed to margin foreign positions.

 

- 2 -



--------------------------------------------------------------------------------

(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), its officers, manager(s), employees and member(s),
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by federal or state law or NFA rule or order.
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals unless CMF reasonably determines that such disclosure
is required in order to fulfill its fiduciary obligations to the Partnership or
the reporting, filing or other obligations imposed on it by federal or state law
or NFA rule or order. The Partnership and CMF acknowledge that the trading
advice to be provided by the Advisor is a property right belonging to the
Advisor and that they will keep all such advice confidential.

(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets of the Partnership (as
defined in Section 3(b) hereof) as it shall determine in its absolute
discretion. The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.

(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month. The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor. CMF will use its best efforts to give two days’ prior notice to
the Advisor of any reallocations or liquidations.

(g) The Advisor shall assume financial responsibility for any errors committed
or caused by it in transmitting orders for the purchase or sale of commodity
interests for the Partnership’s account including payment to the brokers of the
floor brokerage commissions, exchange, NFA fees, and other transaction charges
and give-up charges incurred by the brokers on such trades. The Advisor’s errors
shall include, but not be limited to, inputting improper trading signals or
communicating incorrect orders to the commodity brokers. The Advisor shall have
an affirmative obligation to promptly notify CMF in accordance with the
provisions of Section 8(a)(iii) of any errors with respect to the account, and
the Advisor shall use its best efforts to identify and promptly notify CMF of
any order or trade which the Advisor reasonably believes was not executed in
accordance with its instructions to any broker utilized to execute orders for
the Partnership.

2. INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.

 

- 3 -



--------------------------------------------------------------------------------

3. COMPENSATION. (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee (“Incentive Fee”)
payable quarterly equal to 20% of New Trading Profits (as such term is defined
below) earned by the Advisor for the Partnership and (ii) a monthly fee for
professional management services (“Management Fee”) equal to 1/12 of 1.25%
(1.25% per year) of the month-end Net Assets of the Partnership allocated to the
Advisor (computed monthly by multiplying the Net Assets of the Partnership
allocated to the Advisor as of the last business day of each month by 1.25% and
dividing the result thereof by 12).

(b) “Net Assets of the Partnership” shall have the meaning set forth in
Section 7(d)(2) of the Partnership Agreement and without regard to further
amendments thereto, provided that in determining the Net Assets of the
Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions, management fees, administrative fees, ongoing
selling agent fees or Incentive Fees payable as of the date of such
determination.

(c) “New Trading Profits” shall mean the excess, if any, of Net Assets of the
Partnership managed by the Advisor at the end of the fiscal period over Net
Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the Partnership, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets of the
Partnership resulting from new capital contributions, redemptions, reallocations
or capital distributions, if any, made during the fiscal period decreased by
interest or other income, not directly related to trading activity, earned on
the Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts. Ongoing expenses shall be attributed to the
Advisor based on the Advisor’s proportionate share of Net Assets of the
Partnership. Ongoing expenses shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership. Ongoing
expenses include offering and organizational expenses of the Partnership. No
Incentive Fee shall be paid to the Advisor until the end of the first full
calendar quarter of the Advisor’s trading for the Partnership, which fee shall
be based on New Trading Profits (if any) earned from the commencement of trading
by the Advisor on behalf of the Partnership through the end of the first full
calendar quarter of such trading. Interest income earned, if any, shall not be
taken into account in computing New Trading Profits earned by the Advisor. If
Net Assets of the Partnership allocated to the Advisor are reduced due to
redemptions, distributions or reallocations (net of additions), there shall be a
corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
Incentive Fee.

(d) Quarterly Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable. In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or a calendar month, as the case may
be, the quarterly Incentive Fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
Management Fee shall be prorated to the effective date of termination. If,
during

 

- 4 -



--------------------------------------------------------------------------------

any month, the Partnership does not conduct business operations or the Advisor
is unable to provide the services contemplated herein for more than two
successive business days, the monthly Management Fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.

(e) The provisions of this Section 3 shall survive the termination of this
Agreement.

4. RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) The services provided by the Advisor
hereunder are not to be deemed exclusive. CMF on its own behalf and on behalf of
the Partnership acknowledges that, subject to the terms of this Agreement, the
Advisor and its officers, manager(s), employees and member(s) may render
advisory, consulting and management services to other clients and accounts. The
Advisor and its officers, manager(s), employees and member(s) shall be free to
trade for their own accounts and to advise other investors and manage other
commodity accounts during the term of this Agreement and to use the same
information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership. However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies for the Partnership and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.

(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit. The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other accounts.
The Advisor further represents, warrants and agrees that under no circumstances
will it knowingly or deliberately use trading programs, strategies or methods
for the Partnership that are inferior to strategies or methods employed for any
other client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies or risk parameters, accounts experiencing differing inflows or
outflows of equity, accounts that commence trading at different times, accounts
that have different portfolios or different fiscal years, accounts utilizing
different executing brokers and accounts with other differences, and that such
differences may cause divergent trading results.

(c) It is acknowledged that the Advisor and/or its officers, manager(s),
employees and member(s) presently act, and it is agreed that they may continue
to act, as advisor for other accounts managed by them, and may continue to
receive compensation with respect to services for such accounts in amounts which
may be more or less than the amounts received from the Partnership.

 

- 5 -



--------------------------------------------------------------------------------

(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF. The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading advisor.

5. TERM. (a) This Agreement shall continue in effect until June 30, 2014. CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period. At any time during the term of this Agreement, CMF may
terminate this Agreement upon 5 days’ notice to the Advisor. At any time during
the term of this Agreement, CMF may elect to immediately terminate this
Agreement if (i) the Net Asset Value per Unit shall decline as of the close of
business on any day to $400 or less; (ii) the Net Assets of the Partnership
allocated to the Advisor (adjusted for redemptions, distributions, withdrawals
or reallocations, if any) decline by 20% or more as of the end of a trading day
from such Net Assets of the Partnership’s previous highest value; (iii) limited
partners owning at least 50% of the outstanding units of the Partnership shall
vote to require CMF to terminate this Agreement; (iv) the Advisor fails to
comply with the terms of this Agreement; (v) CMF, in good faith, reasonably
determines that the performance of the Advisor has been such that CMF’s
fiduciary duties to the Partnership require CMF to terminate this Agreement;
(vi) CMF reasonably believes that the application of speculative position limits
will substantially affect the performance of the Partnership; (vii) the Advisor
fails to conform to the trading policies set forth in the Partnership Agreement
or the Memorandum, as they may be changed from time to time; (viii) the Advisor
merges, consolidates with another entity, sells a substantial portion of its
assets, or becomes bankrupt or insolvent, (ix) Stefan Behling dies, becomes
incapacitated, leaves the employ of the Advisor, ceases to control the Advisor
or is otherwise not managing the trading programs or systems of the Advisor,
(x) the Advisor’s registration as a commodity trading advisor with the CFTC or
its membership in NFA or any other regulatory authority, is terminated or
suspended; or (xi) CMF reasonably believes that the Advisor has contributed or
may contribute to any material operational, business or reputational risk to CMF
or CMF’s affiliates. This Agreement will immediately terminate upon dissolution
of the Partnership or upon cessation of trading by the Partnership prior to
dissolution.

(b) The Advisor may terminate this Agreement by giving not less than 30 days’
written notice to CMF (i) in the event that the trading policies of the
Partnership as set forth in the Memorandum are changed in such manner that the
Advisor reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2014; or (iii) in the event that CMF or the
Partnership fails to comply with the terms of this Agreement. The Advisor may
immediately terminate this Agreement if CMF’s registration as a commodity pool
operator or its membership in NFA is terminated or suspended.

 

- 6 -



--------------------------------------------------------------------------------

(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.

6. INDEMNIFICATION. (a)(i) In any threatened, pending or completed action, suit,
or proceeding to which the Advisor was or is a party or is threatened to be made
a party arising out of or in connection with this Agreement or the management of
the Partnership’s assets by the Advisor or the offering and sale of units in the
Partnership, CMF shall, subject to subsection (a)(iii) of this Section 6,
indemnify and hold harmless the Advisor against any loss, liability, damage,
fine, penalty, obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses), judgments and awards and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, bad faith, recklessness, intentional
misconduct, or a breach of its fiduciary obligations to the Partnership as a
commodity trading advisor, unless and only to the extent that the court or
administrative forum in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
circumstances of the case, the Advisor is fairly and reasonably entitled to
indemnity for such expenses which such court or administrative forum shall deem
proper; and further provided that no indemnification shall be available from the
Partnership if such indemnification is prohibited by Section 16 of the
Partnership Agreement. The termination of any action, suit or proceeding by
judgment, order or settlement shall not, of itself, create a presumption that
the Advisor did not act in good faith and in a manner reasonably believed to be
in or not opposed to the best interests of the Partnership.

(ii) Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.

(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection
(i) above. Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.

(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, fine, penalty, obligation, cost or
expense (including, without limitation, attorneys’ and accountants’ fees, court
costs and other legal expenses) incurred in connection therewith.

 

- 7 -



--------------------------------------------------------------------------------

(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its affiliates, principals, officers, manager(s), employees and member(s) and
the term “CMF” shall include the Partnership.

(b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement, or (B) as a result of any act or omission
of the Advisor relating to the Partnership if (i) there has been a final
judicial or regulatory determination or a written opinion of an arbitrator
pursuant to Section 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Section 1(g)), or (ii) there has been a
settlement of any action or proceeding with the Advisor’s prior written consent.

(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, manager(s), employees and
member(s) unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligation cost
or expense (including, without limitation, attorneys’ and accountants’ fees,
collection fees, court costs and other legal expenses) judgments, awards and
amounts including amounts paid in settlement incurred in connection therewith.

(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.

(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld or delayed, of the party
obligated to indemnify such party.

(e) The provisions of this Section 6 shall survive the termination of this
Agreement.

 

- 8 -



--------------------------------------------------------------------------------

7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a) The Advisor represents and warrants that:

(i) All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information therein not
misleading. All references to the Advisor and its principals, if any, in the
Memorandum or a supplement thereto will, after review and approval of such
references by the Advisor prior to the use of such Memorandum in connection with
the offering of the Partnership’s units, be accurate in all material respects,
except that with respect to pro forma or hypothetical performance information in
such Memorandum, if any, this representation and warranty extends only to any
underlying data made available by the Advisor for the preparation thereof and
not to any hypothetical or pro forma adjustments.

(ii) The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, is based on all of the customer
accounts managed on a discretionary basis by the Advisor’s principals and/or the
Advisor during the period covered by such tables and required to be disclosed
therein, and such tables have been prepared by the Advisor or its agents in
accordance with applicable CFTC and NFA rules and guidance, including, but not
limited to, CFTC Rule 4.25. The Advisor’s performance tables have been examined
by an independent certified public accountant and the report thereon has been
provided to CMF. The Advisor will have its performance tables so examined no
less frequently than annually during the term of this Agreement.

(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of NFA, and
is in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder. The
Advisor agrees to maintain and renew such registrations and licenses during the
term of this Agreement including, without limitation, registration as a
commodity trading advisor with the CFTC and membership in NFA.

(iv) The Advisor is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has full
limited liability company power and authority to enter into this Agreement and
to provide the services required of it hereunder. The Advisor is qualified to do
business and is in good standing as a foreign limited liability company in each
jurisdiction in which the nature or conduct of its business requires such
qualification and where the failure to be so qualified could materially
adversely affect the Advisor’s ability to perform its obligations hereunder.

(v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.

(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.

 

- 9 -



--------------------------------------------------------------------------------

(vii) At any time during the term of this Agreement that an offering memorandum
or a prospectus relating to the Partnership units is required to be delivered in
connection with the offer and sale thereof, the Advisor agrees upon the request
of CMF to promptly provide the Partnership with such information relating to the
Advisor and its principals as shall be necessary so that, as to the Advisor and
its principals, such offering memorandum or prospectus is accurate.

The foregoing representations and warranties shall be continuing during the term
of this Agreement and if at any time any event shall occur which could make any
of the foregoing representations or warranties inaccurate, the Advisor shall
promptly notify CMF of the nature of such event.

(b) CMF represents and warrants for itself and the Partnership that:

(i) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

(ii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.

(iii) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.

(iv) CMF will not, by acting as the general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.

(v) CMF is registered as a commodity pool operator and is a member of NFA, and
it will maintain and renew such registration and membership during the term of
this Agreement.

(vi) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement. The Partnership is qualified to do business
and is in good standing as a foreign limited partnership in each jurisdiction in
which the nature or conduct of its business requires such qualification and
where the failure to be so qualified could materially adversely affect the
Partnership’s ability to perform its obligations hereunder.

(vii) The Partnership is a qualified eligible person as defined in CFTC Rule
4.7.

(viii) The Partnership is not (i) an “employee benefit plan” within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) which is subject to ERISA, (ii) a “plan” as defined in
Section 4975 of the Internal

 

- 10 -



--------------------------------------------------------------------------------

Revenue Code of 1986, as amended (the “Code”), (iii) an entity the assets of
which are deemed to be the assets of such an employee benefit plan or plan as a
result of the operation of ERISA and the regulations issued thereunder, or
(iv) an entity the assets of which are subject to laws that operate in a manner
similar to Section 404 or 406 of ERISA or Section 4975 of the Code.

The foregoing representations and warranties shall be continuing during the term
of this Agreement and if at any time any event shall occur which could make any
of the foregoing representations or warranties inaccurate, CMF shall promptly
notify the Advisor of the nature of such event.

8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP. (a) The Advisor agrees as
follows:

(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.

(ii) The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, manager(s), employees and member(s), agents or
representatives, regardless of whether such investigation, suit, action or
proceeding also involves CMF. The Advisor will provide CMF with copies of any
correspondence (including, but not limited to, any notice or correspondence
regarding the violation, or potential violation, of position limits) from or to
the CFTC, NFA or any commodity exchange in connection with an investigation or
audit of the Advisor’s business activities.

(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review and reconcile
the Partnership’s positions, prices and equity in the account managed by the
Advisor daily and within two business days to notify, in writing, the broker and
CMF and the Partnership’s brokers of (A) any error committed by the Advisor or
its principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.

(iv) The Advisor will maintain a net worth of not less than $100,000 during the
term of this Agreement.

(v) The Advisor will use its best efforts to close out all futures positions
prior to any applicable delivery period, and will use its best efforts to avoid
causing the Partnership to take delivery of any commodity.

 

- 11 -



--------------------------------------------------------------------------------

(vi) CMF shall have the right for a period of 24 months following the date of
this Agreement to allocate up to $100 million in assets to the Advisor’s Program
on behalf of any collective investment vehicle or account operated or managed by
CMF and the Advisor represents that such allocation will not exceed the capacity
limits of the Program.

(b) CMF agrees for itself and the Partnership that:

(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.

(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.

(iii) CMF or the selling agents for the Partnership have policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act. CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance. CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control.

9. COMPLETE AGREEMENT. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.

10. ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.

11. AMENDMENT. This Agreement may not be amended except by the written consent
of the parties.

12. NOTICES. All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic (email) copy or in writing and delivered personally or by
registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

If to CMF or to the Partnership:

Ceres Managed Futures LLC

522 Fifth Avenue, 14th Floor

New York, New York 10036

Attention: Patrick Egan

Email: patrick.egan@morganstanley.com

 

- 12 -



--------------------------------------------------------------------------------

If to the Advisor:

Centurion Investment Management, LLC

590 Madison Avenue, 34th Floor

New York, New York 10022

Attention: Umran Zia

Email: umran.zia@centurionim.com

with a copy to:

Katten Muchin Rosenman LLP

525 W. Monroe Street

Chicago, Illinois 60661-3693

Attention: Ross Pazzol

Email: ross.pazzol@kattenlaw.com

13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14. ARBITRATION. The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City. Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.

15. NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to this
Agreement, except that certain persons not party to this Agreement may have
rights under Section 6 hereof.

16. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
including via facsimile or email, each of which is an original and all of which
when taken together evidence the same agreement.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

- 13 -



--------------------------------------------------------------------------------

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC

By   /s/ Alper Daglioglu  

 

 

Alper Daglioglu

President and Director

EMERGING CTA PORTFOLIO L.P.

By:  

Ceres Managed Futures LLC

(General Partner)

By   /s/ Alper Daglioglu  

 

  Alper Daglioglu   President and Director

CENTURION INVESTMENT MANAGEMENT, LLC

By   /s/ Umran Zia  

 

  Umran Zia   Chief Executive Officer

 

- 14 -



--------------------------------------------------------------------------------

Appendix A

The Short Term Systematic Strategy Program

The Short Term Systematic Strategy Program (the “Program”) is a short-term
systematic trading program which seeks to capitalize on intraday to 2-day
momentum and mean-reversion price patterns. The Program’s edge is identifying
and capitalizing on observed market behavior which persists through time while
overlaying comprehensive risk management. The portfolio consists of highly
liquid global futures contracts including equity indices, energies,
agriculturals, metals, softs, livestock, interest rates and foreign
exchange. The full list of commodity interests traded in the portfolio is in
Appendix B. The Program strives to generate high risk adjusted returns while
maintaining virtually no correlation to both traditional and other alternative
asset classes. The Program uses stringent risk controls to limit daily, weekly
and monthly drawdowns while maintaining adequate exposures to meet the Program’s
performance objectives.

 

A-1



--------------------------------------------------------------------------------

Appendix B

Commodity Interests to be Traded by Centurion Investment Management, LLC on
Behalf of

Emerging CTA Portfolio L.P.

 

Trader Market Code

  

Exchange

   Market Description XM Comdty    SFE    10YR AUS BOND EO Index    LIFFE    AEX
INDEX EURO AD Curncy    GLOBEX    AUSTRALIAN DOLLAR BP Curncy    GLOBEX   
BRITISH POUND CN Comdty    MSE    CANADIAN 10YR BOND CD Curncy    GLOBEX   
CANADIAN DOLLAR UX Index    CBOE    CBOE VIX DM Index    CBOT    CBT MINI DOW 5
CC Comdty    ICE    COCOA KC Comdty    ICE    COFFEE C Comdty    CBOT    CORN CT
Comdty    ICE    COTTON DX Curncy    ICE    DOLLAR INDEX ES Index    CBOT   
EMINI SP 500 FA Index    CBOT    EMINI SP MIDCAP 400 GX Index    EUREX    EURX
DAX INDEX VG Index    EUREX    EURX E-STXX 50 OE Comdty    EUREX    EURX
EURO-BOBL RX Comdty    EUREX    EURX EURO-BUND XU Index    SGX    FTSE CHINA A50
GC Comdty    COMEX    GOLD-COMEX HO Comdty    NYMEX    HEATING OIL HG Comdty   
COMEX    HI-GRD COPPER HI Index    HKEX    HS INDEX HC Index    HKEX    H-SHARES
INDEX CO Comdty    ICE    ICE BRENT CRD QS Comdty    ICE    ICE GAS OIL NQ Index
   CBOT    IMM EMINI NSDQ EC Curncy    GLOBEX    IMM EURO FX JY Curncy    GLOBEX
   JAPANESE YEN LH Comdty    GLOBEX    LEAN HOGS G Comdty    LIFFE    LIF LONG
GILT LC Comdty    GLOBEX    LIVE CATTLE CL Comdty    NYMEX    LT CRUDE PE Curncy
   GLOBEX    MEXICAN PESO

 

B-1



--------------------------------------------------------------------------------

Trader Market Code

  

Exchange

   Market Description CF Index    LIFFE    MON CAC40 10EU NG Comdty    NYMEX   
NATURAL GAS Z Index    LIFFE    NEW FTSE 100 NV Curncy    GLOBEX    NEW
ZEALAND DOLLAR SI Comdty    COMEX    NY SILVER RTA Index    ICE    NYF SM RUSS2K
XB Comdty    NYMEX    NYM RBOB GAS PA Comdty    COMEX    PALLADIUM PL Comdty   
COMEX    PLATINUM XP Index    SFE    SFE SPI 200 NI Index    SGX    SGX NIKKEI
IDX TW Index    SGX    SGX TWMSCI IDX SM Comdty    CBOT    SOYBEAN ML BO Comdty
   CBOT    SOYBEAN OIL S Comdty    CBOT    SOYBEANS SB Comdty    ICE    SUGAR
#11 SF Curncy    GLOBEX    SWISS FRANC JB Comdty    TSE    TSE 10YR JGB TP Index
   TSE    TSE TOPIX PT Index    MSE    TSX 60 TY Comdty    CBOT    US 10YR
T-NOTE FV Comdty    CBOT    US 5YR T-NOTE US Comdty    CBOT    US T-BONDS W
Comdty    CBOT    WHEAT

 

B-2